Citation Nr: 0533819	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1965 to April 
1969 and from May 1971 to March 1976.  He is appealing from 
the December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas which denied entitlement to service connection for 
hearing loss.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge, sitting at the RO, in July 2005.  A 
transcript of that hearing is of record.



FINDINGS OF FACT

1.  Hearing loss was not shown or diagnosed during service or 
within the first post-service year. 

2.  The veteran has not presented competent medical evidence 
of a nexus between any current hearing loss and active 
military service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
August 2003 and March 2005 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty. See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Service 
connection for some disorders, including hearing loss, may be 
presumed where the disability is shown to a compensable 
degree within 1 year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005). The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2005).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005). Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  Hensley, 5 Vet. App. at 160.

Service medical records for both periods of service contain 
no findings, complaints or diagnoses of hearing loss.  At the 
time of the separation examination in September 1975 pure 
tone thresholds for the left ear were 10, 5, 5, 0, and 0 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, and for the right ear at the same frequencies 
were 5, 0, 0, 5, and 5 decibels. 

Received in September 2002 was the veteran's initial claim 
for service connection for hearing loss. 

The veteran was seen by VA as an outpatient in November 2002, 
at which time he reported a significant history of military 
noise exposure, including grenades, mortars, rockets, machine 
guns, helicopters and aircraft.  He stated that after service 
he worked in a noisy environment but had worn ear protectors.  
Pure tone thresholds for the left ear were 5, 10, 15, 30, and 
55 decibels, for an average of 28, at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively, and for the right ear at the 
same frequencies were 15, 10, 15, 10, and 20 decibels, for an 
average of 14.  Speech recognition scores using the Maryland 
CNC Test were 98 percent on the left and 96 percent on the 
right.  The diagnosis was hearing within normal limits, with 
the exception of a mild loss at 8,000 Hertz on the right and 
with mild to moderately severe sensorineural hearing loss on 
the right through the higher frequencies.  

The veteran underwent VA audiology examination in February 
2004; the examiner noted that the records, including 6 
audiograms, had been reviewed.  According to the veteran, his 
hearing loss had begun about 3 to 4 years earlier.  He 
reported occupational and recreational noise exposure, for 
which he wore hearing protection consistently.  Pure tone 
thresholds for the left ear were 15, 20, 20, 45 and 65 
decibels, for an average of 38, at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively, and for the right ear at the same 
frequencies were 5, 20, 20, 25, and 40 decibels, for an 
average of 26.  Speech recognition scores using the Maryland 
CNC Test were 90 percent, bilaterally.  The diagnosis was 
mild sensorineural hearing loss at the frequencies above 
4,000 Hertz and moderate to moderately severe sensorineural 
hearing loss beginning at 3,000 Hertz.  The examiner 
commented that, according to military records, the veteran's 
hearing was normal throughout service.  It was the examiner's 
opinion that it was unlikely that the veteran's current 
hearing problem was related to his military service.  

During a July 2005 Travel Board hearing, the veteran 
testified that he first started having problems with his 
hearing some years ago.  He detailed his history of exposure 
to noise in military service, to include the firing of 
weapons and aircraft engines, during which he did not wear 
hearing protection.  He claimed that he had been in combat 
situations.

Analysis

The veteran's service personnel records indicate that his MOS 
during service was as an air cargo specialist and security 
policeman.  Although he served in Vietnam during his first 
period of service, he has no combat awards or decorations.  
Despite the veteran's assertion during his recent hearing, 
the Board finds insufficient documentation to establish that 
he "engaged in combat with the enemy," so as to trigger 
application of 38 U.S.C.A. § 1154(b).  

According to the service medical records, hearing loss was 
not present at any time during service, at the time of 
discharge, or within a year thereafter.  The measurements of 
the veteran's hearing acuity do not satisfy any of the three 
alternate bases for establishing hearing loss disability 
under 38 C.F.R. § 3.385, until the 2004 examination, when 
speech recognition score was measured as 90 percent, 
bilaterally.  However, at the time, the VA examiner, who 
reviewed the entire record, including all audiometric studies 
contained in the claims file, opined that it was unlikely 
that the veteran's hearing loss was related to service.  

In essence, the veteran, although given sufficient 
opportunity to do so, has not submitted evidence consisting 
of a competent medical opinion linking hearing loss, first 
demonstrated 3 decades after service, to service.  In fact, 
the only support for his claim is found in the veteran's 
contentions on file.  He is not qualified to render a medical 
diagnosis or a medical opinion as to etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Nor is the Board 
qualified to render its own unsubstantiated medical opinion.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In making this determination, the Board acknowledges that 
under 38 U.S.C.A. § 5107(b), all doubt is to be resolved in 
the veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, in this case, the evidence 
preponderates against a grant of service connection.  


ORDER

Entitlement to service connection for hearing loss is denied.



	                        
____________________________________________
	N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


